Pages where confidential treatment has been requested are stamped “Confidential
Treatment Requested and the Redacted Material has been separately filed with the
Commission,” and places where information has been redacted have been marked
with (***).

Exhibit10.26M

 

SEVENTEENTH AMENDMENT

TO

CONSOLIDATED

CSG MASTER SUBSCRIBER MANAGEMENT SYSTEM AGREEMENT

BETWEEN

CSG SYSTEMS, INC.

AND

CHARTER COMMUNICATIONS OPERATING, LLC

 

SCHEDULE AMENDMENT

 

This Seventeenth Amendment (the “Amendment”) is made by and between CSG Systems,
Inc., a Delaware corporation (“CSG”), and Charter Communications Operating, LLC,
a Delaware limited liability company (“Customer”).  CSG and Customer entered
into that certain Consolidated CSG Master Subscriber Management System Agreement
effective as of August 1, 2017 (CSG document no. 4114281), as amended (the
“Agreement”), and now desire to further amend the Agreement in accordance with
the terms and conditions set forth in this Amendment.  If the terms and
conditions set forth in this Amendment shall be in conflict with the Agreement,
the terms and conditions of this Amendment shall control.  Any terms in initial
capital letters or all capital letters used as a defined term but not defined in
this Amendment shall have the meaning set forth in the Agreement.  Upon
execution of this Amendment by the parties, any subsequent reference to the
Agreement between the parties shall mean the Agreement as amended by this
Amendment.  Except as amended by this Amendment, the terms and conditions set
forth in the Agreement shall continue in full force and effect according to
their terms.  The effective date of this Amendment is the date last signed below
(the “Effective Date”).

 

WHEREAS, Customer desires to have the “Frequency” (as identified in fee tables
in Schedule F of the Agreement) of invoicing of the fees changed from an ******
to a ******* basis that will be applicable to such Products and Services

identified herein.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, CSG and Customer agree as follows:

 

1.    CSG and Customer agree that the “Frequency,” as identified in fee tables
in Schedule F of the Agreement, of invoicing for the following Products and
Services identified in Schedule F of the Agreement will, as of the Effective
Date herein (defined above), be changed from invoicing on an ****** basis to
invoicing on a ******* basis:

 

Product/Service Description*

1.PDB Access - for capacity up to and including ********* ******* video and/or
HSD Connected Subscribers

2.ACP Commercial Upgrade Service

a.Existing Capacity ****** Maintenance

b.Additional Capacity ****** Maintenance

3.SmartLink® BOS Performance Test Environment - Hardware, Software and
Environment Maintenance and Support

4.Automated Third Party Verification (TPV) for Voice Services Interface -
Maintenance and Processing

5.Mail Trace Mailer ID (MID)

6.Kiosk Software Support Services Fees (per ***** ****)

7.Vantage User Maintenance (per **** **/*******) - Includes *** ******* *******
(***) Vantage User IDs/Sessions at the rate of ******** (*/*) of the ******
Vantage User Maintenance for the Term of the Agreement (“Discounted Vantage User
IDs/Sessions”)

8.Vantage - Modifications to the environment - ****** maintenance of the *** (*)
processors (**% fee per *********)

9.CSG Data Publisher

a.Vantage Edition Maintenance Fees

b.File Edition Maintenance Fees-Initial Data Publisher Objects

c.File Edition Maintenance Fees-Additional Data Publisher Objects (per ******)

10.E911 Enhancement ****** Support

11.StatHub Support and Maintenance

12.Event Manager for up to ***** ******* (*********) Customer subscribers -
Access Maintenance and Support

13.AOI API Maintenance

14.Custom DNIS AOI Solution - Maintenance Services

 

--------------------------------------------------------------------------------

***

Confidential Treatment Requested and the Redacted Material has been separately
filed with the Commission.

 

 

Product/Service Description*

15.WFX Penguin API Support and Maintenance

16.Upgrade to Direct Connection - Maintenance and Support

 

 

*   For avoidance of doubt, the ****** fee amount applicable to the above
identified Product and/or Service will be divided by ****** (**) to arrive at
the applicable ******* fee amount.  Notwithstanding the foregoing, ACSR (Web
Enabled) Facilities Management (per ****) will be divided by ***** (*) to arrive
at the applicable ******* fee.

 

 

2.    CSG and Customer agree that the “Frequency,” as identified in fee tables
in Schedule F of the Agreement, of invoicing for the following Products and
Services identified in Schedule F of the Agreement will, as of the Effective
Date herein (defined above), be changed from invoicing on a quarterly basis to
invoicing on a monthly basis:

 

Product/Service Description**

1.ACSR (Web-Enabled) Facilities Management (per ****)

 

** For avoidance of doubt, the ********* fee amount applicable to the above
identified Product and/or Service will be divided by ***** (*) to arrive at the
applicable ******* fee.

 

 

 

THIS AMENDMENT is executed on the days and year last signed below to be
effective as of the Effective Date.

 

CHARTER COMMUNICATIONS HOLDING COMPANY, LLC (“CUSTOMER”)

 

By: Charter Communications, Inc., its Manager

CSG SYSTEMS, INC. (“CSG”)

 

By: /s/ Mike Ciszek

 

By:  /s/ Gregory L. Cannon

 

Title:  SVP, Billing Strategy & Ops

 

Title:  SVP, General Counsel & Secretary

 

Name:  Mike Ciszek

 

Name:  Gregory L. Cannon

 

Date:  4/20/18

 

Date:  Apr 20, 2018

 

 